Citation Nr: 0904366	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the ankles.  

2.  Entitlement to service connection for residuals of 
injuries to the feet.  

3.  Entitlement to service connection for a skin disorder of 
the feet.  

4.  Entitlement to service connection for a skin disorder 
affecting the arms and back.  

5.  Entitlement to service connection for a low back injury. 

6.  Entitlement to service connection for residuals of an 
injury to the left Achilles tendon.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1970 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In December 2007 the veteran appeared and gave testimony at a 
hearing at the RO and a transcript of that hearing is of 
record. 

The issues of entitlement to service connection for residual 
injuries to the ankles and feet, as well as the left Achilles 
tendon, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A skin disorder affecting the feet was not demonstrated 
during service or for many years thereafter and has not been 
related to service by the weight of the competent evidence.  

2.  A skin disorder affecting the arms and back was not shown 
during service or for many years thereafter and the veteran's 
current skin rash on the arms and back has not been related 
to service by the weight of the competent evidence.  

3.  The veteran's in-service back complaint was acute and 
transitory and resolved prior to separation without 
residuals; the veteran's current low back disorder was first 
demonstrated many years after service and has not been 
related to service by the weight of the competent evidence.    


CONCLUSIONS OF LAW

1.  A skin disorder affecting the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b)(West 
2002 & Supp. 2008); 38 C.F.R. §  3.303 (2008).  

2.  A skin disorder affecting the arms and back was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b)(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

3.  A low back disorder was not incurred in or aggravated by 
service nor may the incurrence of degenerative arthritis in 
the lumbar spine be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated 
in May 2005 and August 2005.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran also was notified of the 
evidence necessary to substantiate secondary service 
connection that is evidence of a relationship between the 
claimed condition and the service-connected condition.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  

The notice letters discussed above did not include the 
provisions for the effective date of the claims, that is, the 
date of receipt of the claims, and for the degree of 
disability assignable.  However, this was provided in an 
April 2007 communication and was followed by a readjudication 
of the claim, curing the timing defect.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, as well as VA post-service clinical 
records.  Moreover, the veteran was afforded examinations 
with respect to his low back and skin claims.

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

Factual Basis 

Review of the service treatment records reveals treatment in 
May 1971 for burns to the hands from rappelling.  In April 
and June 1971 the veteran was seen for the treatment of a 
groin rash which was assessed as tinea cruris. The veteran 
was seen in December 1971 for complaints of pain on the right 
side of the lower back.  Evaluation revealed full range of 
motion and the reflexes were within normal limits.  On the 
veteran's May 1972 examination prior to service discharge the 
veteran's spine and his skin were evaluated as normal.  

On a May 1973 examination for the Marine Corps Reserve, the 
veteran's skin and spine were evaluated as normal, and no 
pertinent complaints were raised in an accompanying report of 
medical history.  

Private clinical records show that the veteran was seen in 
January and March 1992 for persistent fissuring of toes on 
the left foot.  He reported being treated for this problem 
with anti fungal agents without success.  On evaluation the 
examiner was unsure how much of the problem was due to fungal 
infection as opposed to maceration.  

Private records reflect treatment beginning in 1999 for lower 
back pain with possible disc disease.  The veteran was seen 
in December 2000 for treatment of a rash on the shoulder 
blades, the mid back, and the arms which was assessed as 
possible psoriasis or topic dermatitis.  A February 2001 
report indicated a provisional assessment of pruritis.  In a 
January 2002 statement a private physician reported treating 
the veteran for back pain since a May 2001 incident in which 
the veteran felt severe low back pain after lifting a trailer 
hitch.  After further private evaluations in 2002 the 
impressions included lumbar disc disease with disc bulging 
and possible annular tear.  In a September 2002 treatment 
record, the veteran reported that he had injured his back in 
service in 1971 when he fell out of a helicopter.  In July 
2003 it was noted that the veteran was seen for back pain and 
had a reported lumbar spine injury in April 2001.  In 
September 2003 the veteran was noted to have had a biopsy 
performed which was consistent with eczema.   Subsequent 
treatment for skin rashes and dermatitis is indicated. 

The veteran was also treated privately in 2003 and 2004 for 
back pain radiating down the legs with numbness and tingling 
in the legs.  In January 2004 the veteran was evaluated for 
sensation alterations in the lower extremities of two years 
duration. It was said that the veteran's problems began with 
a left foot drop following a boating injury.  After 
evaluation the impressions included peripheral neuropathy 
with associated dysesthetic pain, and status post lumbar 
endoscopic decompression.  It was noted that the veteran 
underwent a surgical procedure for foraminal encroachment in 
June 2003. Subsequent treatment for low back complaints, to 
include degenerative disc disease and degenerative joint 
disease of the lumbar spine is indicated 

In an October 2006 statement, a private physician opined that 
the injuries sustained in a 1971 repelling injury were likely 
related to the veteran's back pain.  The doctor also stated 
that the veteran had had a rash since he served in the 
military on Okinawa. Additional private medical statements to 
the same effect are in the claims folder. 

After a VA dermatology examination and review of the claims 
folder in December 2007 the examiner noted that no rash was 
present on evaluation.  It was noted that the veteran had 
been diagnosed with eczema/dermatitis as a result of a 
biopsy.   This skin problem was described as asymptomatic and 
less likely than not secondary to in-service fungal 
infections

After a VA orthopedic examination and review of the claims 
folder in December 2007 the examiner diagnosed degenerative 
disc disease of the lumbar spine with bilateral L5 
radiculopathy. The physician opined that this was not as 
likely as not due to a 1971 injury since such was not noted 
in the clinical records from service.  

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran served continuously for ninety (90) days or 
more and arthritis or degenerative joint disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

                                                    Legal 
Analysis 

                      Skin Complaints Involving the Feet, the 
Arms, and Back.  

On the basis of the service treatment records, skin 
disabilities affecting the back, arms, and feet were not 
affirmatively shown during service, and service connection 
under 38 U.S.C.A. §§ 1110 and 38 C.F.R. § 3.303(a) is not 
established.  Moreover, the evidence fails to demonstrate 
continuity of documented treatment since active service.  
Rather, treatment for a skin problem involving the feet is 
not documented until 1992, several years after discharge.  
Further skin treatment involving the arms and back is not 
shown until 2000, even further removed from separation.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that the absence of post-service 
treatment for over a decade after military discharge is more 
probative than the veteran's present recollections of 
symptoms in the distant past.  Therefore, continuity of 
symptomatology is not established by either the competent 
evidence or the veteran's own statements.  

In this case, the evidence does include statements from his 
treating physicians to the effect that the veteran's current 
skin complaints affecting the back, arms, and feet were 
related to fungal infections sustained during service. These 
physicians have based this view on history provided by the 
veteran, since no reference to any skin condition affecting 
the back, arms, and feet were reported during service.  
Although the records did reference treatment for tinea cruris 
affecting the groin while the veteran was in service, this 
involvement appears to have been acute and transitory since 
no skin findings were reported on the veteran's examination 
prior to discharge from service or on a service department 
examination conducted soon thereafter.  
Moreover, after a recent VA dermatology examination in 
December 2007, the examiner opined that the veteran's skin 
complaints were due to eczema and not a fungal infection of 
service origin. 

Again, the record contains private medical evidence favorable 
to the veteran's claim on the question of the etiology of his 
skin disability.  However, as such evidence appears to have 
been gleaned exclusively from the veteran's unsubstantiated 
report of medical history, it lacks probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  By contrast, the VA opinion was 
offered after a review of the claims file and following a 
physical examination.  Therefore, this opinion is found to be 
highly probative.  

In sum, as the record does not demonstrate that the veteran 
had any skin disability affecting the arms, back, and feet 
during service and since the weight of the competent evidence 
indicates that the veteran's current skin disorder, diagnosed 
as eczema, was unrelated to service, service connection for 
skin disabilities affecting the feet, back, and arms is 
therefore not warranted.  



                                                       The 
Low Back 

The veteran's service treatment records reflect treatment on 
one occasion in December 1971 for complaints of pain on the 
right side of the lower back but evaluation revealed no 
pathology involving the back on that occasion.  The Board 
believes that this single episode of low back complaints 
during service was acute and transitory acute and transitory 
since no pertinent complaints or findings regarding the back 
were reported on the veteran's examination prior to discharge 
from service or on a service department examination conducted 
the following year. The first post service evidence of any 
low back disability dates from the 1990s, more than 20 years 
after service discharge.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that the absence of post-service 
treatment for over a decade after military discharge is more 
probative than the veteran's present recollections of 
symptoms in the distant past.  Therefore, continuity of 
symptomatology is not established by either the competent 
evidence or the veteran's own statements.  

In this case, the evidence does include statements from his 
treating physicians to the effect that the veteran's current 
low back is related to injury sustained during active 
service.  However, the Board is more persuaded by a December 
2007 VA opinion reaching the opposite conclusion, because 
that examiner reviewed the entire claims folder and offered 
his opinion after an objective examination.  Moreover, the VA 
examiner provided a clear rationale for his conclusion, 
namely that the absence of a noted back problem at the time 
of discharge made it less likely than not that the current 
back symptomatology had its origin in active service.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's current low back disability is 
causally related to active service.  Therefore, a grant of 
service connection is not warranted.


ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.    

Entitlement to service connection for a skin disorder 
affecting the arms and back is denied.  

Entitlement to service connection for a low back injury is 
denied. 


REMAND


With respect to the remaining claims, it is determined that 
additional development is required.  

In this regard, the Board calls attention to McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in which the Court held 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the record contains a statement from a 
private physician dated in October 2006 which expresses the 
opinion that the veteran's current feet, ankle and left 
Achilles tendon disorders stemmed from traumatic injury 
sustained during active service.  It is further noted that a 
VA examination has not been provided as to these claims.  
Under the low threshold of McLendon, the Board determines 
that such an examination must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic 
examination to determine the nature and 
etiology of any orthopedic disabilities 
of the feet, ankles, and left Achilles 
tendon.  For each diagnosed disability, 
the examiner should state whether it is 
at least as likely as not that such 
disability is causally related to active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with this request. 

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


